Name: Council Regulation (EC) No 1252/95 of 29 May 1995 amending Regulation (EC) No 3284/94 on protection against subsidized imports from countries not members of the European Community
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  tariff policy;  cooperation policy;  economic analysis
 Date Published: nan

 No L 122/2 I EN I Official Journal of the European Communities 2. 6. 95 COUNCIL REGULATION (EC) No 1252/95 of 29 May 1995 amending Regulation (EC) No 3284/94 on protection against subsidized imports from countries not members of the European Community pursuant to complaints lodged on or after 1 September 1995 ; Whereas for ease of reference it is desirable that this date should be inserted in Regulation (EC) No 3284/94 ; whereas therefore an amendment should be made to that Regulation rather than a Decision be adopted pursuant to Article 26 thereof, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas by Regulation (EC) No 3284/94 ('), the Council adopted rules on protection against subsidized imports from countries not members of the European Commu ­ nity ; Whereas Articles 7 (13), 8 (9) and 9 (1 ) of Regulation (EC) No 3284/94 lay down time limits for the initiation of investigations pursuant to a complaint lodged under Article 7 (13) and for certain steps in the investigation ; whereas, however, Article 26 of that Regulation provided that those time limits shall only apply after a date which the Council shall specify in a Decision once the necessary budgetary resources have been made available ; Whereas the necessary budgetary resources have now been made available to allow the Commission to adhere to those time limits and whereas it appears appropriate that the time limits should apply to proceedings initiated HAS ADOPTED THIS REGULATION : Sole Article The second sentence of the second paragraph of Article 26 of Regulation (EC) No 3284/94 shall be replaced by the following : The time limits prescribed by Articles 7 (13), 8 (9) and 9 ( 1 ) shall apply in respect of complaints lodged pursuant to Article 7 ( 13) on or after 1 September 1995 and investigations initiated pursuant to such complaints.' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 May 1995. For the Council The President Ph. VASSEUR (') OJ No L 349, 31 . 12. 1994, p. 22.